Teiily, J.,
delivered the opinion of the court.
At the conclusion of the testimony on behalf of the state the court sustained a motion to exclude. Prom that ruling discharging the defendant the state prosecutes this appeal. No question of law is presented by this record, but a decision of the court merely passing upon the sufficiency of the proof to sustain a conviction. In such state of case there is no warrant of law for the taking of an appeal by the state, wherefore this appeal is

Dismissed.